The Court.
The application is reasonable. There can be no use in delaying this part of the case, until the residue is disposed of.'. The administration of justice will be expedited by this practice ; which is supported by the authorities cited on the part of the petitioners. Order accordingly.
The cause having afterwards been heard upon the pleadings , and proofs, an order of reference was made to take the accounts. The master- reported a farther balance of twelve thousand two hundred and eighty nine dollars and forty four cents, upon which the complainants excepted to the report, but the defendant acquiesced. The complainants then moved the court for an order that the last mentioned sum be paid into court. It was now accordingly ordered, that the last mentioned sum be paid to the assistant register within forty days, to the credit of the cause, and be invested in Stocks,